Citation Nr: 1703163	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 100 percent to 60 percent, effective February 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from January 1962 to May 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Detroit, Michigan, Regional Office (RO), which reduced the Veteran's rating for prostate cancer from 100 percent to 10 percent, effective February 1, 2007. In a January 2008 decision, the RO increased the Veteran's rating to 60 percent effective February 1, 2007. In an October 2009 decision, the Board determined that the reduction was proper. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In September 2010, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the October 2009 Board decision; and remanded the Veteran's appeal to the Board. In December 2010, the Board remanded the case to the RO for additional action. In a September 2014 decision, the Board again determined that the reduction was proper and the Veteran again appealed to the Court. In May 2015, the Court granted the Parties' JMR; vacated the September 2014 Board decision; and remanded the appeal to the Board. In November 2015, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). 

The case is REMANDED for the following action:

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Refer the Veteran's service-connected prostate cancer to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016). Associate any decision or memoranda issued by the Under Secretary for Benefits or the Director of Compensation and Pension Service with the claims file.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




